          Case 6:20-cr-00413-MC         Document 1       Filed 09/03/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION


UNITED STATES OF AMERICA                             6:20-cr-413-MC

               v.                                    INFORMATION

NOAH TALAVERA,                                       21 U.S.C. §§ 841(a)(1), (b)(1)(D), and

               Defendant.                            846 Forfeiture Allegation




                      THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT 1
                 (Conspiracy to Possess with Intent to Distribute Marijuana)
                         (21 U.S.C. §§ 841(a)(1), (b)(1)(D), and 846)

       On or about April 11, 2018, in the District of Oregon, defendant NOAH TALAVERA

did knowingly combine, conspire, and confederate with others to distribute, and possess with

intent to distribute, 50 kilograms or less of marijuana, a Schedule I controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(D), and 846.

///

///

///

///

Information                                                                                    Page 1
                                                                                      Revised April 2018
          Case 6:20-cr-00413-MC          Document 1       Filed 09/03/20     Page 2 of 2




                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant NOAH TALAVERA shall forfeit

to the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of the aforesaid violation and any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of

said violation.


Dated: September 3, 2020

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Joseph H. Huynh__________
                                                      JOSEPH H. HUYNH
                                                      Assistant United States Attorney




Information                                                                                  Page 2
